 

Exhibit 10.1

 

AMENDMENT NO. 1 TO SENIOR PROMISSORY NOTE

 

THIS AMENDMENT NO. 1 TO SENIOR PROMISSORY NOTE (this “Amendment”), dated as of
September 25, 2020 (the “Effective Date”), is entered into by and between Cohen
& Company Inc., a Maryland corporation (the “Company”), and the EBC 2013 Family
Trust (the “Noteholder”). Capitalized terms used herein but otherwise not
defined shall have the meanings ascribed to such terms in the Note (as defined
below).

 

RECITALS:

 

WHEREAS, on September 25, 2019, the Company issued to the Noteholder that
certain Senior Promissory Note in the aggregate principal amount of $2,400,000
(the “Note”); and

 

WHEREAS, in accordance with Section 8(e) of the Note, the Company and the
Noteholder desire to amend the Note to extend the Maturity Date from September
25, 2020 to September 25, 2021 pursuant to the terms and conditions of this
Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

 

1.          Amendment to Section 2(a) of the Note. Effective as of the Effective
Date, Section 2(a) of the Note is hereby deleted in its entirety and replaced
with the following language:

 

“(a)      Maturity. The unpaid principal amount and all accrued interest
hereunder shall be due and payable in full on September 25, 2021 (the “Maturity
Date”).”

 

2.          No Other Changes. Except as expressly amended by this Amendment, all
of the terms and conditions of the Note shall continue in full force and effect
and shall be unaffected by this Amendment.

 

3.          Amendment. This Amendment may not be amended or modified except by a
written agreement executed by the Company and the Noteholder.

 

4.          Governing Law. THIS AMENDMENT SHALL BE GOVERNED, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ITS CONFLICTS OF LAW PRINCIPLES OR THE CONFLICTS OF LAW PRINCIPLES OF ANY
OTHER STATE IN EITHER CASE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANY OTHER STATE.

 

5.          Headings. The sections and other headings contained in this
Amendment are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment.

 

6.          Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the Company and the Noteholder and their respective heirs,
successors and permitted assigns.

 

7.          Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same instrument

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to Senior
Promissory Note as of the date first written above.

 

  COMPANY:       COHEN & COMPANY INC.

 

  By: /s/ Joseph W. Pooler, Jr.   Name: Joseph W. Pooler, Jr.   Title: Executive
Vice President, Chief Financial Officer and Treasurer

 

 

  NOTEHOLDER:       EBC 2013 FAMILY TRUST

 

  By: /s/ Daniel G. Cohen   Name: Daniel G. Cohen   Title: Trustee

 

  By: /s/ Raphael Licht   Name: Raphael Licht   Title: Trustee

 

  By: /s/ Jeffrey D. Blomstrom   Name: Jeffrey D. Blomstrom   Title: Trustee

 





 